     Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 1 of 172



                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF IOWA
                          CENTRAL DIVISION
 DANIEL THOMAS ROBBINS,
    Plaintiff,
 v.                                Case No. 4:18-CV-289

 THE CITY OF DES MOINES, IOWA, Des
 Moines     Police  Detective    BRAD DEFENDANTS APPENDIX TO
 YOUNGBLUT, Des Moines Police Lieutenant STATEMENT OF UNDISPUTED FACTS
 JOSEPH LEO, and Des Moines Police
 Sergeant CHRISTOPHER CURTIS,
     Defendants.


                                                 TABLE OF CONTENTS

Description                                                                                                                Page

City of Des Moines Police Report Case Summary Report (2018-0013969). ........................3

City of Des Moines Police Department Item Release Form. .................................................12

Correspondence, dated May 16, 2018 ...................................................................................14

Affidavit of Detective Bradley Youngblut ............................................................................16

Vehicle Larceny Report (17-6549). .......................................................................................20

Vehicle Larceny Report (17-40980). .....................................................................................23

Vehicle Larceny Report (18-11685). .....................................................................................25

Patrol Services Bureau Standard Operating Procedure, Chapter 10—Field Operations. ......28

51st Recruit Training Class Manual/Syllabus ........................................................................33

54th Recruit Training Class Manual/Syllabus ........................................................................93

60th Recruit Training Class Manual/Syllabus. .......................................................................139

Exterior Camera- East. ...........................................................................................................CD*

Exterior Camera -Southeast ...................................................................................................CD*

NCU-Exterior-West ...............................................................................................................CD*


                                                                                                                Appendix 1
*Hand-Delivered
     Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 2 of 172



Officer Michelle Strawser Dash Camera ...............................................................................CD*

Officer Michelle Strawser Body Camera ...............................................................................CD*

Detective Bradley Youngblut Body Camera .........................................................................CD*

Lieutenant Joseph Leo Body Camera ....................................................................................CD*




                                                                                                      Appendix 2
*Hand-Delivered
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 3 of 172




                                                        Appendix 3
              Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 4 of 172
                                             Case Summary Report
                      Agency: DMPD         Case Number: 2018-0013969                   Date: 1/15/2019 09:34:03
                                                                                Last Modified: 6/5/2018 14:16:44



                                                Assisting Officers
(708872) STRAWSER, MICHELLE M



                                                    Attachments
PROP REPORT




MISC




Report: r_lw1ni.frx                  Printed by: Hempel, Bethany G.   at 1/15/2019 09:34
                                                                                            Appendix 4Page 2 of 9
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 5 of 172




                                                        Appendix 5
              Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 6 of 172
                                                       Case Summary Report
                      Agency: DMPD                   Case Number: 2018-0013969                       Date: 1/15/2019 09:34:03
                                                                                              Last Modified: 6/5/2018 14:16:44



                                                          Notes/Narratives
Update Suspect info: address 733 26th St


At approx. 1132 hours I was flagged down by Ident Tech A. Dierenfeld # 8620 regarding a suspicious male taking photographs and possibly
videos. I made contact with her as I was leaving the east parking lot. Angie told me she observed the male taking pictures of her and her personal
vehicle as she was leaving the police station. She also observed him taking photos of another employee`s vehicle parked near the Ident garage
doors. I observed the individual standing on the west sidewalk, just south of the ident garage, holding a camera in front of him. It appeared he
was taking photos. Prior to making contact with the male, I spoke with another officer who had walked into the area. He noticed I did not have
my body camera on my uniform. I notified dispatch I was out with a suspicious person and then went back into the station to retrieve my body
camera from the charger where I had left it.


While inside the station, I notified Lt. Leo and Sgt. Curtis of this individual and my intention to make contact with him. Both came outside with
me.


The male was found to be further south than where I had initially observed him. He was standing on the west side of the road across from the
narcotics office. He was leaning forward with his hands placed on an officer"s vehicle. Other officers had noticed his suspicious behavior and had
made contact with him.


Detective Youngblut spoke with the male. The male would not provide information regarding why he was photographing and/or making video of
officer`s personal vehicles as well as marked squad cars, to include a marked Polk County vehicle. It was explained to Mr. Robbins that there has
been recent criminal activity in the employee parking lot. He refused to provide information as to why he was in the area taking photographs of
marked and unmarked police vehicles, employee vehicles and police employees.


The male eventually provided his name as Daniel Robbins.


Detective Youngblut confiscated his camera and telephone: Canon Camera, Samsung Cell Phone


Robbins left the area walking north bound on E. 2nd Street.




Report: r_lw1ni.frx                            Printed by: Hempel, Bethany G.       at 1/15/2019 09:34
                                                                                                                Appendix 6Page 4 of 9
              Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 7 of 172
                                             Case Summary Report
                      Agency: DMPD         Case Number: 2018-0013969                   Date: 1/15/2019 09:34:03
                                                                                Last Modified: 6/5/2018 14:16:44



                                               Notes/Continuation




Report: r_lw1ni.frx                  Printed by: Hempel, Bethany G.   at 1/15/2019 09:34
                                                                                            Appendix 7Page 5 of 9
              Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 8 of 172
                                                     Case Summary Report
                      Agency: DMPD                 Case Number: 2018-0013969                     Date: 1/15/2019 09:34:03
                                                                                          Last Modified: 6/5/2018 14:16:44


                                                 Supplement Information
 Supplement Date           Supplement Type                                     Supplement Officer
 06/05/2018 14:16:50       CIB SUPPLEMENTAL                                    (714576) YOUNGBLUT, BRADLEY T
 Contact Name                                                                  Supervising Officer




                                                                                                                             5964




                                                       Supplement Notes
CIB supplemental report dictated on 5 June 2018. Case considered Case Filed.




Report: r_lw1ni.frx                          Printed by: Hempel, Bethany G.    at 1/15/2019 09:34
                                                                                                      Appendix 8Page 6 of 9
              Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 9 of 172
                                                        Case Summary Report
                      Agency: DMPD                    Case Number: 2018-0013969                         Date: 1/15/2019 09:34:03
                                                                                                 Last Modified: 6/5/2018 14:16:44


                                                   Supplement Information
 Supplement Date             Supplement Type                                          Supplement Officer
 06/06/2018 10:42:31         CIB SUPPLEMENTAL                                         (714576) YOUNGBLUT, BRADLEY T
 Contact Name                                                                         Supervising Officer




                                                                                                                                                     5964




                                                          Supplement Notes
OFFICER: B. Youngblut #4969
CASE: 2018-13969
OFFENSE: Suspicious Activity.
DATE & TIME OF REPORT: 05 June 2018, 1400 hrs.
DATE & TIME OCCURRED: 10 May 2018, 1139 hrs.
STATUS: Case Filed.




1. SUSPECT INFORMATION:


A. Robbins, Daniel Thomas, WM (DOB                    ). Address:



2. NARRATIVE:


A. On 10 May 2018, I observed a male (later identified to be Daniel Thomas Robbins) in the area of the police department employee parking area
and the narcotics office to the south of the police station. At that point in time, I observed the male standing on E 2nd taking pictures. At that
point in time, I observed the male taking multiple pictures of vehicles and vehicle license plates directly adjacent to the narcotics office. As I
observed this, I observed the male taking what appeared to be video or photos of both officer`s personal vehicles as well as unmarked undercover
narcotics vehicles.


B. At this point in time, I watched this male as I made contact with Lieutenant Rhamy in the parking area of E 2nd. At that point in time, I asked
Lieutenant Rhamy if he knew what the male was doing and he indicated he did not. At that point in time, I made myself known as the activity of
Daniel Robbins appeared suspicious and his intentions were unknown. At that point in time, I pulled up alongside Mr. Robbins and it was clear
he was recording me with his camera. At that point in time, I asked Mr. Robbins what he was doing, why he was taking pictures of the vehicles.


C. Throughout the conversation, I was seated inside of my assigned unmarked police vehicle as Daniel Robbins appeared to record me. Through
that conversation, Mr. Robbins would not answer any questions nor would he explain his intentions and why he was taking pictures of personal
police vehicles and unmarked undercover cars. Mr. Robbins asked if he was being detained and asked what was suspicious in nature. I attempted
to explain and reason with Mr. Robbins that his actions were suspicious and all I was trying to determine were his intentions with the photographs.


D. It should be noted at that point in time, I learned that a call had been made to police dispatch. I was then made aware that a trip was created and
officers were tripped to check on Daniel Robbins and his suspicious activity in the area of the police department. At that point in time, several


Report: r_lw1ni.frx                            Printed by: Hempel, Bethany G.         at 1/15/2019 09:34
                                                                                                                   Appendix 9Page 7 of 9
             Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 10 of 172
                                                       Case Summary Report
                      Agency: DMPD                   Case Number: 2018-0013969                            Date: 1/15/2019 09:34:03
                                                                                                   Last Modified: 6/5/2018 14:16:44

other members of the Des Moines Police Department responded to the area and contact was made with Daniel Robbins.


E. When asked his identity, Daniel Robbins refused to provide that information initially, indicating he wanted to know if he was detained and what
was suspicious. With a body camera activated, the entire conversation was recorded following the exit of my assigned police vehicle and the
contact made by the other officers including Lieutenant Joe Leo, Sergeant Chris Curtis, Officer Greg Morris, Officer Michelle Strawser, and
Lieutenant Josh Rhamy.


F. During the interactions, Daniel Robbins refused to acknowledge his intentions. As of this time, it can only be assumed why he was taking
pictures of the unmarked police vehicles and the personal vehicles of officers.


G. With Daniel Thomas Robbins` refusal to cooperate, he was searched by Lieutenant Leo and ultimately his camera and phone were taken from
him as he refused to acknowledge his intentions and explain what he was doing behind the police station. At that point in time, he was informed
of the recent theft of two vehicles from that rear lot as well as his proximity to undercover vehicles parked in that area. Without Mr. Robbins
explaining any of his intent in regards to his activity, he was spoken to and ultimately released. The entire interaction with the officers was
recorded on a body camera and has been downloaded for preservation within the case.


H. On 10 May 2018, I placed the property belonging to Daniel Robbins on Property, specifically a Canon Powershot Digital Camera and a
Samsung Galaxy Prevail LTE. Those items were placed on Property on 10 May 2018 at approximately 1546 hrs.


I. At that point in the investigation, the intentions of Daniel Robbins were completely unknown and could only be assumed based on social media
and YouTube postings. Online videos and pictures appear to show Daniel Robbins in various locations in Downtown Des Moines and in some
videos confronting others about allowing him to record them, specifically construction crews at the Court Avenue Judicial Complex. Based on
this, his intentions can only be assumed that he was taking photographs of vehicles in the No Parking Area. But without his full explanation and
acknowledgement of this, it remains unknown.


J. In a letter dated the 16th of May 2018 sent via email and by U.S. Mail, I received a letter from Dickey and Campbell Law Firm. The letter,
which has been scanned into I/Leads and will be held with this case, is written on behalf of Daniel Robbins by Attorney Gary Dickey. Gary
Dickey documents a preliminary investigation based solely on the information provided by Daniel Robbins. The preliminary investigation
documented by Attorney Dickey does not document that his client refused to acknowledge his intentions and the reason for the suspicious activity.
At one point in the letter, it does make reference to him photographing a uniformed officer parked illegally. Based on this thought, the only
acknowledgment that this is his intentions is again the statement of Gary Dickey in this letter.


K. A copy of the letter was provided to command staff of the Des Moines Police Department and Department Attorney Doug Phillip.


L. After conferring with command staff of the Des Moines Police Department, it was ultimately determined that further follow-up would be
conducted by Doug Phillip in regards to the letter and this case.


M. It was approved by command staff to release the property, specifically the Canon Powershot Digital Camera and the Samsung Galaxy Prevail
Phone back to Daniel Robbins. This would be relayed through Doug Phillip.


N. No further investigation is to be conducted in regards to the camera or the phone. The photographs and video taken by Daniel Robbins are
unknown.


O. As of this time, it is unclear why Daniel Robbins was in the rear lot of the Des Moines Police Department along E 2nd taking pictures of
unmarked police vehicles and personal police vehicles. As stated earlier in this supplemental report, his intentions can only be assumed but cannot
be confirmed as he chose not to speak or cooperate with police.


P. That will document this supplemental report and follow-up in regards to the suspicious activity that occurred on 10 May 2018. Any further


Report: r_lw1ni.frx                            Printed by: Hempel, Bethany G.         at 1/15/2019 09:34
                                                                                                               Appendix 10Page 8 of 9
             Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 11 of 172
                                                      Case Summary Report
                      Agency: DMPD                  Case Number: 2018-0013969                          Date: 1/15/2019 09:34:03
                                                                                                Last Modified: 6/5/2018 14:16:44

investigation by this detective will be documented in further supplemental reports.



TYPED BY: Mindy Herink.




Report: r_lw1ni.frx                           Printed by: Hempel, Bethany G.          at 1/15/2019 09:34
                                                                                                           Appendix 11Page 9 of 9
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 12 of 172




                                                       Appendix 12
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 13 of 172




                                                       Appendix 13
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 14 of 172




                                                       Appendix 14
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 15 of 172




                                                       Appendix 15
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 16 of 172




                                                       Appendix 16
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 17 of 172




8. I became concerned about his intentions based on these actions.

9. I was aware that vehicles had been stolen from and vandalized in this same area where
   police officers park personal vehicles, official vehicles, seized vehicles and undercover
   vehicles.

10. Approximately three weeks prior to encountering Mr. Robbins, I knew about a vehicle
    being stolen in that same police parking area.

11. It appeared to me that he was monitoring activity around the station, including the
    movement of officers and their vehicles.

12. For several minutes, he continued filming or photographing personal vehicles of officers,
    license plates, and at the windows of vehicles.

13. I noticed Lieutenant Rhamy standing outside a vehicle talking to another officer and
    pulled alongside them and asked what Robbins was doing. They expressed not knowing
    what he was doing but they were concerned as well.

14. I then started to hear dispatch sending an officer out to investigate a suspicious person
    filming Police Department employee in the rear lot of the station.

15. I then pulled up alongside Mr. Robbins and asked what he was doing. It appeared he
    began filming me by placing his camera on the bed of a truck parked there and pointing it
    at me. I could observe him operating the controls as though he was zooming in on me.

16. When I asked him what he was doing; he refused to answer my question and explain his
    intentions. I explained his actions seemed suspicious and he refused to provide any
    explanation as to what he was doing and why.

17. At that point I could see other officers approaching from the station toward Mr. Robbins
    so I exited my vehicle and activated my body camera.

18. As can be seen on body camera video, Mr. Robbins refused to explain what he was doing
    there and why he was photographing vehicles and individuals coming and going from the
    Police Department.

19. I advised Mr. Robbins of the thefts and vandalism of vehicles in the immediate area.

20. I advised Mr. Robbins that his behavior was suspicious and that his refusal to answer
    questions about his purpose and intent for being there and photographing officers and




                                                                         Appendix 17
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 18 of 172




                                                       Appendix 18
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 19 of 172




                                                       Appendix 19
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 20 of 172




                                                       Appendix 20
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 21 of 172




                                                       Appendix 21
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 22 of 172




                                                       Appendix 22
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 23 of 172




                                                       Appendix 23
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 24 of 172




                                                       Appendix 24
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 25 of 172




                                                       Appendix 25
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 26 of 172




                                                       Appendix 26
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 27 of 172




                                                       Appendix 27
       Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 28 of 172




                            CHAPTER 10 - FIELD OPERATIONS


10-1   INTRODUCTION

       A. This section contains guidelines on methods and procedures to be used by personnel of this
          Bureau when performing tasks pertaining to field operations. It provides for efficiency and
          shall be applied on a Bureau wide basis.

       B. This SOP will be used as a reference document in the instruction of probationary police officers
          and for review by those persons transferred to this bureau.

       C. This SOP sets out guidelines that should be followed within this Bureau. It is recognized that
          some situations may arise which reasonably require deviation. (Revised 6-16-05)

       D. Watch and Unit Commanders shall acquaint themselves and all personnel of their command with
          the provisions of this chapter, but this shall not relieve individual employees of their
          responsibility to know and apply the contents.

10-2   RIGHTS OF THE INDIVIDUAL

       A. The individual citizen has certain rights guaranteed under the provisions of the Constitution of
          the United States of America. To ensure protection of those rights, all personnel will comply
          with the provisions of this chapter.

       B. Freedom of Speech and Assembly

           1.   Citizens may occasionally engage in speech and assembly events that are offensive and
                upsetting to others. Police officers must be mindful of the proper role of a law
                enforcement agency, which is not to encourage or prevent the exercise of rights based upon
                the content of the speech or the purpose of the assembly. (Revised 6-16-05)

           2.   The police role is to act with firm legal foundation to prevent or enforce violations of the
                law.

           3.   This may require a significant effort to avoid becoming “caught up” in an event being
                serviced, particularly when one side or the other attempts to usurp the role of the police.

       C. Unreasonable Search and Seizure

           To protect the community from unlawful search and seizure, personnel of this Bureau will
           develop an understanding of the rules of search and seizure, legal methods of searching persons,




                                                                               Appendix 28
       Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 29 of 172




           premises, vehicles and obtaining search warrants in accordance with Chapter 808, Code of
           Iowa. (Revised 6-16-05)

       D. Rights of the Accused

           1.   When the police encounter a citizen, we must carefully observe the rights of all parties
                under the Constitution of the United States and the State Code of Iowa.

           2.   Personnel of this Bureau shall ensure that personal sentiments and prejudices do not affect
                their responsibilities as law enforcement officers. (Revised 6-16-05)

10-3   ARRESTS BY PEACE OFFICERS

        To protect citizens from unlawful arrest, personnel of this Bureau will develop an understanding of
        the rules governing arrests as set forth in Chapter 804.7, Code of Iowa:

        Chapter 804.7 Code of Iowa

        A peace officer may make an arrest in obedience to a warrant delivered to the peace officer; and
        without a warrant:
        1. For a public offense committed or attempted in the peace officer’s presence.
        2. Where a public offense has in fact been committed, and the peace officer has reasonable
           grounds for believing that the person arrested has committed it.
        3. Where the peace officer has reasonable grounds for believing that an indictable public offense
           has been committed and has reasonable grounds for believing that the person to be arrested has
           committed it.
        4. Where the peace officer has received from the Department of Public Safety, or from any other
        peace officer of this state or any other state or the United States an official communication by
        bulletin, radio, telegraph, telephone, or otherwise, informing the peace officer that a warrant has
        been issued and is being held for the arrest of the person to be arrested on a designated charge.

        *There are certain additional arrest duties and requirements pertaining to domestic abuse found in
        Chapter 236 of the Code of Iowa 2003.

10-4   COURTESY

       A. Public Courtesy

           1.   It is very important that police employees approach all persons with common courtesy. An
                impolite or condescending attitude will generate or enhance such an attitude in others.

           2.   A good rule to follow is to treat citizens of all status just as you would like to be treated in
                a similar encounter.




                                                                                 Appendix 29
       Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 30 of 172




           3.   A significant effort may be needed to separate incidents and avoid carrying tension from a
                volatile incident directly into the next call for service.

           4.   It is understood that special techniques may be necessary and appropriate in dealing with
                crimes in progress or dangerous, combative persons.

       B. Employee Relationships

           Personnel of this Bureau shall establish a rapport with fellow employees that is conducive to
           good business relations and maintains high standards of professional courtesy and
           diplomacy.(Revised 6-16-05)

10-5    COMMAND PRESENCE

        The concept of command presence involves projecting confidence, competence and avoiding an
        image of confusion or uncertainty. It also involves appearance and bearing. It will be enhanced if
        an officer has a plan of action and avoids distraction.

        Command presence is strengthened if officers cooperate with each other rather than argue and debate
        among themselves in front of citizens. It is enhanced if the impression is clear that the officer will
        take decisive action, even though he or she may pursue a more moderate course.

        The concept of command presence is best projected when it is based upon actual competence, job
        knowledge, and confidence in real ability. (Revised 6-16-05)

10-6     USE OF FORCE

       A. References

           1.   Chapters 704.1 and 804.8 of the Code of Iowa 2003

           2.   Paragraph 1.1.1b, General Order 04-1 (Personnel Rules)

       B. State Law

           3.   Chapter 704.1 Code of Iowa (Reasonable Force)
                “Reasonable Force” is that force and no more which a reasonable person, in like
                circumstances, would judge to be necessary to prevent an injury or loss and can include
                deadly force if it is reasonable to believe that such force is necessary to avoid injury or
                risk to ones life or safety or the life or safety of another, or it is reasonable to believe that
                such force is necessary to resist a like force or threat. Reasonable force, including deadly
                force, may be used even if an alternative course of action is available if the alternative




                                                                                 Appendix 30
       Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 31 of 172




                entails a risk to life or safety, or the life or safety of a third party, or requires one to
                abandon or retreat from ones dwelling or place of business or employment.

           4.   Chapter 804.8 Code of Iowa (Use of Force by Peace Officer Making an Arrest)
                A peace officer, while making a lawful arrest, is justified in the use of any force which the
                peace officer reasonably believes to be necessary to effect the arrest or to defend any
                person from bodily harm while making the arrest. However, the use of deadly force is
                only justified when a person cannot be captured any other way and either:
                1. The person has used or threatened to use deadly force in committing a felony or;
                2. The peace officer reasonable believes the person would use deadly force against any
                person unless immediately apprehended.
                A peace officer making an arrest pursuant to an invalid warrant is justified in the use of
                any force which the peace officer would be justified in using if the warrant were valid,
                unless the peace officer knows that the warrant is invalid.

       C. Departmental Regulation

           1.   General Order 04-1 (Personnel Rules)

                Officers shall not use more force than necessary in making an arrest or while maintaining
                custody of the individual arrested. When force is used against an individual, except in
                instances of deadly force, an Arrest Incident Report shall be completed by the employee
                and reviewed by the chain of command. The Bureau Commander shall forward such
                reports to the Office of Professional Standards where the report will be maintained as a
                confidential record for a period of five years.

10-7   OFFICER INVOLVED SHOOTINGS

       A. Responsibilities

           1.   Officer involved shootings require a well orchestrated, collaborative effort between the
                Patrol Services Bureau and Detective Bureau personnel. The initial identification of an
                Incident Commander, normally the Watch Commander, must be quickly established.


           2.   The Incident Commander shall assign a police officer to segregate and remain with the
                officer involved in the shooting. In cases where multiple officers are involved, a support
                officer shall be assigned to each individual.

           3.   The support officer will be charged with transporting the officer to the police station
                without delay or detour, making notifications as appropriate, and providing for the needs
                of the officer until relieved by Detective Bureau personnel.




                                                                                  Appendix 31
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 32 of 172




    4.   In the case of an officer involved shooting, the weapon used becomes a key evidentiary
         component. In order to maintain the integrity of the investigation, the weapon shall be
         relinquished to Identification Unit personnel as soon as possible, and a replacement issued
         by the Personnel and Training Section at the earliest convenience. (Revised 6-16-05)


    5.   The replacement weapon shall be of similar make and model of the officer’s sidearm, and
         arrangements will be made with the Personnel and Training Section for the officer to shoot
         the approved qualification course.




                                                                      Appendix 32
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 33 of 172




                                                       Appendix 33
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 34 of 172




                                                       Appendix 34
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 35 of 172




                                                       Appendix 35
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 36 of 172




                                                       Appendix 36
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 37 of 172




                                                       Appendix 37
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 38 of 172




                                                       Appendix 38
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 39 of 172




                                                       Appendix 39
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 40 of 172




                                                       Appendix 40
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 41 of 172




                                                       Appendix 41
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 42 of 172




                                                       Appendix 42
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 43 of 172




                                                       Appendix 43
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 44 of 172




                                                       Appendix 44
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 45 of 172




                                                       Appendix 45
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 46 of 172




                                                       Appendix 46
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 47 of 172




                                                       Appendix 47
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 48 of 172




                                                       Appendix 48
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 49 of 172




                                                       Appendix 49
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 50 of 172




                                                       Appendix 50
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 51 of 172




                                                       Appendix 51
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 52 of 172




                                                       Appendix 52
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 53 of 172




                                                       Appendix 53
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 54 of 172




                                                       Appendix 54
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 55 of 172




                                                       Appendix 55
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 56 of 172




                                                       Appendix 56
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 57 of 172




                                                       Appendix 57
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 58 of 172




                                                       Appendix 58
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 59 of 172




                                                       Appendix 59
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 60 of 172




                                                       Appendix 60
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 61 of 172




                                                       Appendix 61
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 62 of 172




                                                       Appendix 62
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 63 of 172




                                                       Appendix 63
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 64 of 172




                                                       Appendix 64
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 65 of 172




                                                       Appendix 65
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 66 of 172




                                                       Appendix 66
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 67 of 172




                                                       Appendix 67
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 68 of 172




                                                       Appendix 68
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 69 of 172




                                                       Appendix 69
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 70 of 172




                                                       Appendix 70
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 71 of 172




                                                       Appendix 71
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 72 of 172




                                                                     Appendix 72
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 73 of 172




                                                                     Appendix 73
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 74 of 172




                                                                     Appendix 74
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 75 of 172




                                                                     Appendix 75
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 76 of 172




                                                                     Appendix 76
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 77 of 172




                                                                     Appendix 77
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 78 of 172




                                                                     Appendix 78
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 79 of 172




                                                                     Appendix 79
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 80 of 172




                                                                     Appendix 80
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 81 of 172




                                                                     Appendix 81
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 82 of 172




                                                                     Appendix 82
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 83 of 172




                                                                     Appendix 83
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 84 of 172




                                                                     Appendix 84
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 85 of 172




                                                                     Appendix 85
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 86 of 172




                                                                     Appendix 86
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 87 of 172




                                                                     Appendix 87
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 88 of 172




                                                                     Appendix 88
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 89 of 172




                                                                     Appendix 89
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 90 of 172




                                                                     Appendix 90
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 91 of 172




                                                                     Appendix 91
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 92 of 172




                                                                     Appendix 92
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 93 of 172




                                                       Appendix 93
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 94 of 172




                                                       Appendix 94
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 95 of 172




                                                       Appendix 95
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 96 of 172




                                                       Appendix 96
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 97 of 172




                                                       Appendix 97
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 98 of 172




                                                       Appendix 98
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 99 of 172




                                                       Appendix 99
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 100 of 172




                                                      Appendix 100
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 101 of 172




                                                      Appendix 101
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 102 of 172




                                                      Appendix 102
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 103 of 172




                                                      Appendix 103
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 104 of 172




                                                      Appendix 104
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 105 of 172




                                                      Appendix 105
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 106 of 172




                                                      Appendix 106
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 107 of 172




                                                      Appendix 107
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 108 of 172




                                                      Appendix 108
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 109 of 172




                                                      Appendix 109
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 110 of 172




                                                      Appendix 110
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 111 of 172




                                                      Appendix 111
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 112 of 172




                                                      Appendix 112
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 113 of 172




                                                      Appendix 113
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 114 of 172




                                                      Appendix 114
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 115 of 172




                                                      Appendix 115
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 116 of 172




                                                      Appendix 116
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 117 of 172




                                                      Appendix 117
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 118 of 172




                                                      Appendix 118
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 119 of 172




                                                      Appendix 119
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 120 of 172




                                                      Appendix 120
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 121 of 172




                                                      Appendix 121
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 122 of 172




                                                      Appendix 122
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 123 of 172




                                                                    Appendix 123
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 124 of 172




                                                                    Appendix 124
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 125 of 172




                                                                    Appendix 125
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 126 of 172




                                                                    Appendix 126
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 127 of 172




                                                                    Appendix 127
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 128 of 172




                                                                    Appendix 128
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 129 of 172




                                                                    Appendix 129
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 130 of 172




                                                                    Appendix 130
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 131 of 172




                                                                    Appendix 131
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 132 of 172




                                                                    Appendix 132
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 133 of 172




                                                                    Appendix 133
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 134 of 172




                                                                    Appendix 134
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 135 of 172




                                                                    Appendix 135
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 136 of 172




                                                                    Appendix 136
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 137 of 172




                                                                    Appendix 137
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 138 of 172




                             DES MOINES
                             POLICE ACADEMY
                                                      Appendix 138
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 139 of 172

            DES MOINES POLICE DEPARTMENT
                REGIONAL POLICE ACADEMY
             PERSONNEL & TRAINING SECTION
                     BASIC TRAINING UNIT




                      WILLIAM H. MOULDER
                         CHIEF OF POLICE



     61ST RECRUIT TRAINING CLASS
                    22 July 2002 – 6 December 2002
                               20 WEEKS




                          TRAINING OFFICERS:
                         SERGEANT RICHARD HICKLE
                    SENIOR POLICE OFFICER BRENDA INGLE
                     SENIOR POLICE OFFICER LARRY DAVEY




          RECRUIT REFERENCE MANUAL/SYLLABUS


                                                         Appendix 139
  Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 140 of 172

                                       SYLLABUS

                     DES MOINES POLICE REGIONAL ACADEMY

                             RECRUIT TRAINING COURSE


There are nine divisions of training presented to recruits at the Academy. Each Division
contains a number of individual Units. The syllabi of these nine divisions are contained
herein.

This program of instruction is intended to present recruits the
fundamentals of modern law enforcement and general knowledge to
make them competent and professional police officers.

The training curriculum consists of lectures, demonstrations,
class discussions, classroom performance, research papers, role
playing, motion pictures, mock trials, physical training, practical exercises, examinations
and critiques.

General Orders, Chief of Police Special Orders and Memorandums,
and Standard Operating Procedures of the Uniform Division are
utilized within the appropriate units of instruction.

The Academy training consists of 750 hours of classroom and practical exercise, and
an additional 40 hours spent with an experienced field-training officer where they will
observe police operations under actual street conditions.

Des Moines Area Community College, in cooperation with the Academy will provide
13-semester hours credit to qualified participants.

The course of instruction is designed to fulfill the requirements of the Mandated
Training Act for Peace Officers of the State of Iowa, (12 week segment).




                                            -1-



                                                                    Appendix 140
 Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 141 of 172
                                   DIVISION I
                       Introduction to Law Enforcement
                              100 Series (69 hours)
                                                                        HOURS OF
UNIT NO.                             UNIT TITLE                       INSTRUCTION

  100       Administrative Procedures                                     27
  101       Introduction to Criminal Justice, an Overview                  3
  102       Classroom Note Taking & Study Skills                           1
  103       Insurance Programs                                             2
  104       Des Moines Police Burial Association State Associations        4
            and Credit Union
  105       Organization of the Des Moines Police Department               2
  106       Office of Professional Standards                               2
  107       Pay and Working Conditions                                     1
  108       Chief and Staff                                                2
  110       Computer within DMPD                                           3
  113       History of DMPD                                                2
  115       Special Response Unit                                          3
  119       Medical Examiner                                               1
  120       Polk County Sheriff                                            1
  121       Federal Bureau of Investigation                                1
  123       State Division of Criminal Investigation                       1
  124       Iowa Department of Natural Resources                           2
  126       U.S. Secret Service                                            1
  129       U.S. Drug Enforcement Administration                           1
  131       U.S. Customs Service                                           1
  132       U.S. Postal Investigations                                     1
  134       Iowa Department of Transportation                              1
  135       Iowa State Patrol                                              1
  136       U.S. Alcohol, Tobacco & Firearms Service                       1
  137       Airport Operations                                             4


                                         -2-




                                                            Appendix 141
 Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 142 of 172
                                 UNIT OBJECTIVES
                                     DIVISION I
                    INTRODUCTION TO LAW ENFORCEMENT

UNIT NO.

  100      ADMINISTRATIVE PROCEDURES

           Swearing in, DMACC registration, indoctrination, equipment issue, and return.

  101      INTRODUCTION TO CRIMINAL JUSTICE SYSTEMS AN OVERVIEW

           An orientation to the Law Enforcement program and its relationship to the broad
           spectrum of the criminal justice and enforcement professions; the philosophic
           basis and historic development of law enforcement as related to local, state,
           federal and industrial processes; principles and underlying social organization,
           legal systems and control devices.

  102      CLASSROOM NOTE-TAKING AND STUDY SKILLS

           Recruits will develop comprehension of the proper format for outlining lecture
           type lessons, identify key words, ideas and facts including the major barricades to
           good listening and will express that acquired skill by typing notes and creating a
           complete notebook.

  103      INSURANCE PROGRAMS

           Recruits will become familiar with the city provided insurance programs and the
           benefits entitled.

  104      DMPD POLICE ASSOCIATIONS

           Recruits will understand the functions of the Des Moines Police Burial
           Association, the Iowa Association of Chiefs of Police, the Iowa State Police
           Officers Association and the Des Moines Police Officers Credit Union.

  105      DMPD ORGANIZATION

           Recruits will learn the pyramid structure of the Des Moines Police Department
           and express that comprehension in a written examination.




                                          -3-

UNIT NO.
                                                                 Appendix 142
Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 143 of 172

106     OFFICE OF PROFESSIONAL STANDARDS AND
        DEPARTMENT RULES AND REGULATIONS

        Recruits will identify their responsibilities and obligations under departmental
        Rules and Regulations and develop an understanding of the purpose and
        reasons for rules and regulations, department policies, comprehend the purpose
        of the Office of Professional Standards and express in a written examination.

107     PAY AND WORKING CONDITIONS

        Recruits will become familiar with the Department pay scales, salary increases,
        withholdings and court pay. Duty hours are also covered.

108     CHIEF AND STAFF

        Recruits will become familiar with the duties and functions of departmental
        divisions.

110     COMPUTERS WITHIN THE DES MOINES POLICE DEPARTMENT

        Recruits will become familiar with the various computer systems available to them
        within the Department. The recruit will be able to access information on
        departmental computer networks and mainframe computer terminals.

113     HISTORY OF DMPD

        Recruits will become familiar with the history of the police profession, how it
        started, why, the progress achieved over the years, including the history of the
        Des Moines Police Department.

115     SPECIAL RESPONSE UNIT

        Recruits will become familiar with the duties of the Special Response Unit.

FUNCTIONS OF OUTSIDE LAW ENFORCEMENT AGENCIES

        Recruits will become familiar with the various suburban, state and federal law
        enforcement agencies we work with, their jurisdiction, investigative
        responsibilities, and develop a sense of cooperation with those agencies.

119     Polk County Medical Examiner

120     Polk County Sheriff

                                       -4-




                                                               Appendix 143
 Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 144 of 172

UNIT NO.

  121      Federal Bureau of Investigation

  123      State Division of Criminal Investigation

  124      Iowa Department of Natural Resources

  126      U.S. Secret Service

  129      U.S. Drug Enforcement Administration

  131      U.S. Customs Service

  132      U.S. Postal Investigations

  134      Iowa Department of Transportation

  135      Iowa State Patrol

  136      U.S. Alcohol, Tobacco & Firearms Service

  137      Airport Security




                                          -5-




                                                       Appendix 144
 Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 145 of 172

                                    DIVISION II
                             Community Awareness
                                200 Series (62 hours)
                                                                        HOURS OF
UNIT NO.                               UNIT TITLE                     INSTRUCTION

  200       Police Community Relations                                     2
  201       Crime Prevention                                               3
  202       Ethics, Professionalism                                        2
  203       Police Discretion                                              2
  204       Minority Organizations (Civil Rights Commission)               4
  205       Special Needs Population                                       4
  206       Des Moines Human Rights Commission                             2
  207       Community Policing                                             2
  208       Community Projects                                             7
  209       Self Understanding & Handling Stress & Human Relations         3
  210       Criminology and Corrections                                    1
  211       Recognizing and Handling Abnormal Persons                      2
  212       Juvenile Rehabilitation                                        2
  213       Physiology of Drug Addiction                                   3
  214       News and Media Relations                                       1
  215       Alcoholism and Handling Intoxicated Persons                    1
  217       Human Relations                                                4
  218       Use of Force - Legal Liability                                 2
  222       Cultural Diversity                                             4
  223       Equal Employment Opportunities - Affirmative Action            2
  224       Polk County Mediation Center                                   1
  225       Polk County Victim Services                                    1
  227       Department of Corrections                                      1
  230       Alzheimer’s Association                                        1
  231       Insurance Fraud                                                3
  232       Mobile Crisis Team                                             2




                                         -6-

                                                               Appendix 145
 Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 146 of 172

                                     DIVISION II

                            COMMUNITY AWARENESS

UNIT NO.

  200      POLICE COMMUNITY RELATIONS

           Definition of police community relations: police community relations as
           distinguished from public relations; emphasis upon major aspects of the Crime
           Prevention Unit, including its relationship to the Department, integration of
           departmental objectives with those of the community; resources available;
           psychological and sociological principles involved, including group processes.
           Recruits will express comprehension in outline and written examination.

  201      CRIME PREVENTION

           Recruits will become familiar with the concept of crime prevention as a positive
           approach to the reduction of crime, the history, definition and operational
           procedures involved in crime prevention. Crime prevention programs and their
           contribution to the reduction of crime will be emphasized. Comprehension will be
           expressed in a typed outline and written test.

  202      ETHICS, PROFESSIONALISM AND DISCRETION

           Recruits will develop an understanding of how all phases of personal conduct on
           and off duty affect the public attitude toward police officers. They will express
           understanding in notes, typed outline, and recite from memory the Police Code of
           Ethics.

  203      POLICE DISCRETION

           Recruits will gain an understanding of the need for discretion in the law
           enforcement function, comprehend a working knowledge of the policy
           approaches the Department can adopt dealing with the use of discretion, and
           demonstrate knowledge in a typed outline and practical exercise.

  204      CIVIL RIGHTS COMMISSION

           Recruits will become familiar with the functions of the minority organizations, gain
           an understanding of some of the problems between the minority communities and
           the police, and how the police officer can help solve those problems through
           cooperation and understanding.




                                          -7-




                                                                  Appendix 146
 Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 147 of 172

UNIT NO.

  205      SPECIAL NEEDS POPULATION

           Through guest lecturers representing minority and protected classes, recruits will
           develop an insight into the problems they encounter and how law enforcement
           can contribute to the solution of these problems.

  206      DES MOINES HUMAN RIGHTS COMMISSION

           Recruits will become familiar with the purpose and scope of the City and State
           Human Rights Commissions, the problems they encounter and how they can
           recognize those problems, and contribute to their solution.

  207      COMMUNITY POLICING

           The Recruit will be presented information regarding the concept of community
           related policing, the philosophy of the Des Moines Police Department, and
           comments from various neighborhood representatives. Understanding will be
           expressed in a typed outline.

  208      COMMUNITY SERVICE PROJECT

           Each recruit officer will make arrangements to volunteer a minimum of four hours
           of their time to an organization that provides service to the community. The recruit
           officer will then give an oral presentation to the class and submit a written paper
           discussing their community service project.

  209      BASIC PSYCHOLOGY

           Recruits will develop a general understanding of why people act and react the way
           they do, better understand themselves help establish better self-control, and
           express that understanding in a typed outline and written test.

  210      CRIMINOLOGY AND CORRECTIONS

           Recruits will develop an understanding of the basic principles of criminology, the
           study of criminal behavior and penal treatment, and express that understanding in
           a typed outline and written test.

  211      RECOGNIZING AND HANDLING ABNORMAL PEOPLE

           Recruits will be able to recognize abnormal behavior and will develop and
           understanding of the problems involved with handling such persons, and express
           that knowledge in a typed outline and written test.

  212      JUVENILE REHABILITATION

           Recruits will become familiar with the goals of juvenile foster shelter homes. They
           will understand their procedures used in rehabilitation of juvenile offenders,
           identify the role of the police toward them, and express understanding in a typed
           outline.
  213      PHYSIOLOGY OF DRUG ADDICTION

           Recruits will be able to recognize the physical and mental problems connected
           with drug addiction, and express understanding in an essay type test.

                                          -8-
                                                                 Appendix 147
 Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 148 of 172

UNIT NO.

  214      NEWS AND MEDIA RELATIONS

           Recruits will develop an understanding of the problems faced by the police and
           the news media, how the officer can help to resolve those problems through
           cooperation, and express comprehension in a typed outline.

  215      STREET INTOXICATION

           Recruits will identify methods of handling intoxicated persons, develop an
           understanding of the various medical and moral aspects of alcoholism and its
           treatment, and express comprehension in a typed outline.

  217      HUMAN RELATIONS

           Recruits will identify the problems of human interaction, adopt a humanistic
           attitude toward law enforcement, and show their understanding and attitude in a
           typed outline and written examination.

  218      USE OF FORCE
           LEGAL & CIVIL LIABILITY

           Recruits will identify the criminal and civil responsibilities and liabilities of a police
           officer in the performance of duty, especially as related to the use of force, and will
           identify those responsibilities in a typed outline and written examination.

  222      CULTURAL DIVERSITY

           Recruits will be able to understand the communication process and the barriers to
           communication. They will be able to identify the importance of communication in
           their role as a police officer, and recognize that communication affects the way
           that others see and react to us. Comprehension will be expressed in a typed
           outline.

  223      EQUAL EMPLOYMENT OPPORTUNITY / AFFIRMATIVE ACTION

           Recruits will become familiar with the Civil Rights Act of 1964 as amended in
           1972, Title VII Prohibitions Employment and Executive Order 11246, 1965
           (amended 1967) creating the Affirmative Action Program, and will demonstrate
           their knowledge in a typed outline.

  224      POLK COUNTY MEDIATION CENTER

           Recruits will become familiar with the operation and goals of the Mediation Center,
           how the center can be of assistance to them in handling domestic related crime,
           and express comprehension in a typed outline.


                                            -9-


                                                                     Appendix 148
  Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 149 of 172



UNIT NO.


   225      POLK COUNTY VICTIM SERVICES

   227      DEPARTMENT OF CORRECTIONS/PROBATION AND PAROLE

   230      ALZHEIMER’S ASSOCIATION

   231      INSURANCE FRAUD

   232      MOBILE CRISIS TEAM



A representative from these various associations will present an informational block of
instruction on the services they provide. The recruits will demonstrate their
understanding in a typed outline.




                                          -10-




                                                                  Appendix 149
 Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 150 of 172
                                   DIVISION III

                              Basic Academic Skills

                              300 Series (28 hours)

                                                                    HOURS OF
UNIT NO.                               UNIT TITLE                 INSTRUCTION

  301       Practical Report Writing                                   18
  302       Spelling                                                       3
  303       Report Writing Guide                                           3
  304       Public Speaking                                                4




                                        -11-



                                                       Appendix 150
    Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 151 of 172

                                     DIVISION III

                              BASIC ACADEMIC SKILLS

UNIT NO.

    301     PRACTICAL REPORT WRITING



    302     SPELLING

            Recruits will have a weekly spelling test on words provided to them by the
            Academy staff.

    303     REPORT WRITING GUIDE

            Recruits will be issued and instructed on the use of the Des Moines Police Field
            Reporting Guide.

    304     PUBLIC SPEAKING

            Recruits will develop and understand the proper method of speaking before an
            audience and demonstrate that understanding with oral presentations.




.




                                          -12-




                                                                  Appendix 151
 Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 152 of 172
                                  DIVISION IV
                                 Physical Skills
                             400 Series (214 hours)
                                                                    HOURS OF
UNIT NO.                             UNIT TITLE                   INSTRUCTION

  401       Physical Training & Defensive Tactics                      83
  402       Firearms Training                                          78
  404       Precision / Defensive Driving                              39
  406       Weapon Retention                                               6
  407       Weapon Familiarization                                         2
  408       Risk Assessment and Officer Survival                           2
  409       Taser Training                                                 4




                                      -13-



                                                       Appendix 152
 Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 153 of 172

                                     DIVISION IV
                              BASIC PHYSICAL SKILLS
UNIT NO.

  401      PHYSICAL TRAINING & DEFENSE TACTICS

           Recruits will participate in a physical training program designed to enhance their
           aerobic fitness level and overall strength. Recruits will also receive training in
           defensive tactics, which will include empty hand techniques, as well as, the use of
           approved striking instruments. Each recruit will be required to demonstrate
           proficiency in these techniques.

  402      FIREARMS TRAINING

           Recruits will obtain qualification for the use and safe handling of firearms, gun
           laws; the concern of the police officer in the use of the firearm, both legal and
           moral; demonstration and use of shotguns, gas guns, and machine guns. (For
           certification program only.) Recruits will demonstrate the proper procedure of
           firearms use under N.R.A. combat positions. Recruits will demonstrate skill by
           qualifying with a score of 80% or better with the service weapon and shotgun.

  404      PRECISION / DEFENSIVE DRIVING

           Recruits will develop the proper skill to be a defensive driver, become adept at
           precision maneuvering a motor vehicle, and demonstrate the proper driving
           methods by completing a timed driving course.

  406      WEAPONS RETENTION

           Recruits will become familiar with defensive tactics and moves to overcome an
           attacker attempting to remove the officer's duty weapon and physically
           demonstrate the ability to retain their weapon in a classroom environment.

  407      WEAPONS FAMILIARIZATION

           Recruits will become familiar with the different types of handguns, rifles, shotguns,
           black powder and automatic weapons found in the field, and physically
           demonstrate the ability to safely disable and handle them.

  408      RISK ASSESSMENT AND OFFICERS SURVIVAL

  409      TASER TRAINING

           Recruits will become certified in the operation of the Taser.



                                          -14-



                                                                  Appendix 153
 Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 154 of 172
                                   DIVISION V
                          Criminal and Constitutional Law
                              500 Series (91 hours)
                                                                           HOURS OF
UNIT NO.                              UNIT TITLE                         INSTRUCTION

  501       Procedural Due Process                                            2
  502       Constitution and Bill of Rights (Confessions & Admissions)       14
  503       Laws of Arrest                                                    3
  504       Iowa Criminal Code                                               14
  505       Rules of Evidence                                                 2
  506       Interviews, Interrogation & Confessions                           8
  507       Search and Seizure                                               14
  508       Case Preparation for Courtroom                                    7
  509       Courtroom Testimony (Moot Court)                                  8
  510       Municipal Code Enforcement                                        3
  511       Forfeitures                                                       1
  512       Criminal and Court Law Review                                     2
  513       Court Organization                                                2
  514       Court Liability                                                   2




                                       -15-


                                                             Appendix 154
 Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 155 of 172

                                      DIVISION V
                        CRIMINAL LAW AND PROCEDURES

UNIT NO.

  501      PROCEDURAL DUE PROCESS

           Recruits will become familiar with those portions of the United States Constitution
           dealing with the rights of the accused and limitations of police powers. Pertinent
           portions of Iowa Constitution are also discussed along with Federal and State
           Court decisions, legislation that deals with due process and civil rights, and
           express comprehension in a typed outline and written examination.

  502      CONSTITUTIONAL LAW AND BILL OF RIGHTS

           Recruits will develop an understanding of the Constitution and the Bill of Rights,
           the role of the police in safeguarding the Constitutional Rights of citizens, statute
           of limitations, and will express understanding in a typed outline and written
           examination

  503      LAW OF ARREST & ESTABLISHING PROBABLE CAUSE

           Recruits will receive instruction in the laws of arrest, develop an understanding of
           "probable cause" to make an arrest, and express that knowledge and
           understanding in a typed outline and written examination.

  504      INTRODUCTION TO IOWA CRIMINAL CODE

           Recruits will become familiar with the Criminal Code, the classes of crime and the
           "filing" procedure. Recruits will "file charges" on the standard forms in the correct
           manner prescribed by law, and express that understanding in a typed outline and
           written examination.

  505      RULES OF EVIDENCE

           Recruits will be introduced to the basic rules of evidence, develop the ability to
           find, collect and present evidence to a Court of Law, and identify those rules of
           evidence in a typed outline and written examination.

  506      INTERVIEWS & INTERROGATIONS

           Recruits will become familiar with the framework in which these methods and
           functions may be legally used for Courts of Law, and identify those principles in a
           typed outline and written examination.




                                          -16-


                                                                   Appendix 155
 Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 156 of 172



UNIT NO.

  507      SEARCH AND SEIZURE

           Recruits will develop an understanding of the rules of search and seizure, legal
           methods of searching persons, premises, vehicles, obtaining search warrants, and
           express that understanding in a typed outline and, written examination.

  508      CASE PREPARATION FOR THE COURTROOM

           Recruits will develop an understanding of what evidence is needed, how to
           present a case that has been investigated before a Court of Law, and
           demonstrate understanding with a typed outline and written examination.

  509      MOOT COURT

           Recruits will demonstrate and practice courtroom procedures and demeanor in a
           Moot Court setting.

  510      MUNICIPAL CODE ENFORCEMENT

           Recruits will develop comprehension of the Municipal Code, police duties in
           enforcing those laws, combine that understanding with those of human relations in
           enforcing these laws, and will express understanding in a typed outline and written
           examination.

  511      FORFEITURES

           The Recruit will be advised of the forfeiture procedures, laws, and benefits to law
           enforcement.

  512      CRIMINAL AND CONSTITUTIONAL LAW REVIEW

           Recruits will show that they have learned a sufficient amount of law by writing a
           minimum score of 70 percent through comprehensive testing, included in this
           review are units 501 502, 503, 504, 505, 506, 507, 508, 509, 510, 511 and 512.

  513      COURT ORGANIZATION

           Recruits will gain a working knowledge of the Iowa Court System, including initial
           appearances, preliminary hearings, Grand Jury procedures, County Attorney
           information, arraignment, pleas, pre-trial motions, jury selection, order of trial, and
           express comprehension in a typed outline and written test.




                                          -17-



                                                                    Appendix 156
 Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 157 of 172

                                    DIVISION VI
                                 Traffic Procedures
                                600 Series (38 hours)
                                                                    HOURS OF
UNIT NO.                               UNIT TITLE                 INSTRUCTION

  601       Iowa Traffic Laws                                              4
  602       Traffic Law Enforcement                                        4
  603       Accident Investigation                                     24
  604       Traffic Direction                                              4
  605       Radar Operation                                                2




                                        -18-



                                                        Appendix 157
 Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 158 of 172

                                     DIVISION VI
                              TRAFFIC PROCEDURES
UNIT NO.

  601      IOWA TRAFFIC LAWS

           Recruits will develop an understanding of state and city of Des Moines traffic
           codes, enforcement of those laws, and demonstrate that understanding by
           satisfactorily passing a written examination and practical exercises.

  602      TRAFFIC LAW ENFORCEMENT

           Recruits will become proficient with the various types of traffic summons issued,
           the demeanor and discretion to be used, demonstrate understanding with a typed
           outline and practical exercises.

  603      ACCIDENT INVESTIGATION AND HIT AND RUN

           Recruits will develop an understanding of accident and hit and run investigations.
           They will learn how to protect the scene, gather evidence, and demonstrate
           understanding by satisfactorily passing a written examination and completing a
           sample form without error.

  604      TRAFFIC DIRECTION

           Recruits will become familiar with the signals and gestures used to maintain a
           smooth flow of traffic under all conditions, demonstrate understanding with a typed
           outline, practical in-service traffic control and written test.

  605      RADAR OPERATION

           Recruits will be presented a general overview of radar operation and its
           importance to traffic enforcement. They will demonstrate an understanding
           through a typed outline and written examination.




                                         -19-



                                                                 Appendix 158
 Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 159 of 172
                                  DIVISION VII
                             Criminal Investigation
                             700 Series (76 hours)
                                                                    HOURS OF
UNIT NO.                             UNIT TITLE                   INSTRUCTION

  700       Principles of Investigation                                    3
  701       Street Intoxication                                            2
  703       Death Investigation                                            2
  704       Juvenile Law                                                   2
  705       Crime Scene, Searching, and Recording                          8
  706       Arson                                                          2
  707       Fingerprints                                                   2
  708       Auto Theft                                                     2
  710       Use of Informants                                              1
  711       Polygraph Procedures                                           1
  712       Forgeries-Frauds                                               2
  713       Investigative Note-Taking                                      2
  714       Explosive and Incendiary Devices                               8
  715       Drugs - Identification & Recognition                           6
  716       Vice Control                                                   3
  717       Hate Crimes                                                    2
  719       Witness Perception & Interviewing                              7
  723       Sex Crimes                                                     4
  724       DMPD Crimes Against Property Section                           1
  725       DMPD Crimes Against Persons Section                            1
  726       DMPD Traffic Unit                                              1
  727       DMPD Animal Control Unit                                       1
  728       DMPD Records & Detention Unit                                  1
  729       Child Abuse-Recognizing and Reporting                          4
  731       Gangs                                                          2
  732       DMPD Domestic Abuse Response Team                              3
  733       DMPD Mounted Patrol                                            2
  734       DMPD K-9 Unit                                                  1




                                                       Appendix 159
 Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 160 of 172

                                  DIVISION VII
                          INVESTIGATION PROCEDURES
UNIT NO.

  700      PRINCIPLES OF INVESTIGATION

           Recruits will identify the proper principles of investigating by writing a 70 percent
           grade on all tests that involve investigation.

  703      DEATH INVESTIGATIONS

           Recruits will become familiar with death investigations, including emphasis on the
           value of physical evidence in establishing cause of death. An introduction will be
           given on examination of a body through autopsy.

  704      JUVENILE LAW

           Recruits will develop an understanding of youth and law enforcement procedures,
           the importance of the proper handling of juvenile offenders, and show
           comprehension in a typed outline and written examination.

  705      CRIME SCENE, SEARCHING, AND RECORDING

           Recruits will develop a broad understanding of the various identification
           procedures, their use in solving crimes, and demonstrate understanding in a typed
           outline and written examination

  706      ARSON INVESTIGATIONS

           Recruits will understand the importance in determining the point of origin and
           cause of fires, the importance of cooperation between police and fire officials, and
           will demonstrate understanding with a typed outline and written examination.

  707      FINGERPRINTS

           Recruits will be presented with a general view of fingerprint evidence, how it is
           preserved, collected, and its importance in an investigation. They will
           demonstrate understanding with a typed outline and written examination.

  708      AUTO THEFT
           Recruits will develop knowledge of automobile identification, how to obtain vehicle
           ownership information, methods used by auto thieves to destroy serial numbers,
           and demonstrate that understanding with a typed outline and written test.

  710      USE OF INFORMANTS

           Recruits will become knowledgeable in the proper use and handling of informants,
           and departmental policy, and demonstrate that knowledge in a typed outline and
           written test.

  711      POLYGRAPH PROCEDURES
           Recruits will understand the value of the polygraph as an investigative aid, and
           demonstrate that understanding in a typed outline and written test.

                                          -21-


                                                                    Appendix 160
 Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 161 of 172

UNIT NO.

  712      FORGERIES-FRAUDS

           Recruits will become familiar with the procedures used by officers in the field when
           encountered with bad checks and stolen credit cards, and demonstrate knowledge
           in a typed outline and written test.

  713      INVESTIGATIVE NOTE-TAKING

           Recruits will become familiar with the importance of taking notes while conducting
           an investigation and demonstrate knowledge in a typed outline and written test.

  714      EXPLOSIVE AND INCENDIARY DEVICES

           Recruits will develop an understanding of how to search for, recognize explosive
           and incendiary devices, and demonstrate that knowledge in a typed outline and
           written test.
  715      NARCOTICS LAW AND INVESTIGATION

           Recruits will become familiar with narcotics law, the various types of drugs, how
           they affect the user, and demonstrate that knowledge with a typed outline and
           written examination.

  716      VICE CONTROL

           Recruits will develop an understanding of the crimes that are listed as vices, the
           procedures for investigating those types of cases, and demonstrate that
           understanding in a typed outline and written test.

  717      HATE CRIMES

           Recruits will become familiar with and develop an understanding of the DMPD and
           its working relationship with hate crimes.

  719      INTERVIEWS AND INTERROGATIONS

           Recruits will learn to compile pertinent data gathered from witnesses, and
           demonstrate that knowledge in a typed outline and written test.

  723      SEX ABUSE

           Recruits will become familiar with the investigative techniques for sexual abuse
           investigations, the needs of the sex abuse victim, crisis intervention,
           recommended interviewing techniques used to obtain the necessary information in
           a sex abuse case, and will demonstrate comprehension in a typed outline and
           written test.

  724      DMPD CRIMES AGAINST PROPERTY & SPECIAL ASSIGNMENT SECTIONS

           Recruits will become familiar with and develop an understanding of the duties of
           the Crimes Against Property and Special Assignment Sections. They will
           demonstrate that knowledge through a typed outline.

                                         -22-



                                                                  Appendix 161
 Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 162 of 172

UNIT NO.

  725      CRIMES AGAINST PERSONS

           Recruits will become familiar with and develop an understanding of the duties of
           the Crimes Against Persons Section. They will demonstrate that knowledge
           through a typed outline.

  726      DMPD TRAFFIC UNIT

           Recruits will become familiar with and develop an understanding of the functions
           of the Traffic Unit.

  727      DMPD ANIMAL CONTROL UNIT

           Recruits will become familiar with and develop an understanding of the functions
           of the Animal Control Unit, the requirements of a police officer concerning
           enforcement of pertinent laws, will demonstrate proficiency in a typed outline and
           written test.

  728      DMPD RECORDS & DETENTION UNIT

           Recruits will be presented information regarding the procedures and rules
           regarding the Records and Detention Units. They will demonstrate
           comprehension in a typed outline and written test.

  729      MANDATORY REPORTING OF DEPENDENT ADULT AND CHILD ABUSE

           Recruits will be instructed on the mandatory reporting laws and procedures
           involving adult and child abuse. They will demonstrate comprehension in a typed
           outline and written test.

  731      GANGS

           Recruits will become familiar with the various street gangs and the behavioral
           characteristics, which are exhibited by them. They will demonstrate that
           knowledge through a typed outline.
  732      DMPD DOMESTIC ABUSE RESONSE TEAM

           Members of the D.A.R.T. will familiarize the recruits with the teams duties and
           functions. They will also instruct the recruits in the proper procedures in handling
           domestic abuse crimes and victims.

  733      DMPD MOUNTED PATROL

  734      DMPD K-9 UNIT




                                          -23-




                                                                  Appendix 162
 Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 163 of 172

                                 DIVISION VIII
                     Patrol Standard Operating Procedures
                             800 Series (144 hours)
                                                                     HOURS OF
UNIT NO.                               UNIT TITLE                  INSTRUCTION

  801       Purpose of Patrol                                              1
  802       One Person Patrol                                              1
  803       Observation and Perception                                     1
  805       Techniques and Mechanics of Arrest                             4
  806       Use of Handcuffs                                               3
  807       Searching, Handling & Transporting                             3
  809       Deadly Force                                                   3
  811       Functions of Field Training Officer                            1
  812       Geography of Des Moines                                        1
  813       Telecommunications/Iowa Systems                                4
  815       Crime Scene, Searches and Recording                            4
  817       Police Tactics                                                 4
  818       Field Interrogation Reports                                    1
  819       OWI Arrest & Testing Procedures (General)                  16
  820       Crowd Control                                                  3
  821       Chemical Mace                                                  4
  822       First Responder (ILEA - Emergency Care Provider)           37
  823       Blood Born Pathogens                                           2
  824       Property Management Section                                    1
  826       Comprehensive Field Projects (Felony Calls)                16
  827       Patrol Misdemeanor Summons Writing                             2
  828       Chemical Testing - Intoxilyzer                                 4
  829       Burglary Investigation                                         2
  830       Use of the Baton                                           24
  831       Traffic Control Devices                                        2
  835       Hazardous Material Storage                                     2
  836       Critical Incident Stress                                       2

                                        -24-




                                                            Appendix 163
 Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 164 of 172
                                     DIVISION VIII
                PATROL STANDARD OPERATING PROCEDURES
UNIT NO.

  801      PURPOSE OF PATROL

           Recruits will develop an understanding of the patrol functions duties in protection
           of the public, apprehension of violators, the preservation of peace, and express
           that understanding in a typed outline and written test.

  802      ONE-PERSON PATROL

           Recruits will develop an understanding of the advantages and disadvantages of
           one-man patrol, the procedures that must be followed to make it safe and
           effective, and express that understanding in a typed outline and written test.

  803      PATROL OBSERVATION

           Recruits will develop an understanding of the need for alertness and the
           observation skills necessary for successful patrol, the methods and objectivity to
           be used, and express understanding in a typed outline and written test.

  804      ARREST PROCEDURES

           Recruits will develop an understanding of the steps necessary to make a legal
           arrest, with or without a warrant, and identify the procedures in a typed outline and
           written test.

  805      TECHNIQUES AND MECHANICS OF ARREST

           Recruits will develop an understanding of some the problems confronted in
           making an arrest and the various techniques and methods that can be used to
           safely effect the arrest. Those techniques will be identified in a typed outline and
           practical exercise.

  806      USE OF HANDCUFFS

           Recruits will successfully demonstrate the proper use of handcuffs and will
           express an understanding of the rules and procedures governing their use in a
           typed outline, written test, and practical exercises.

  807      SEARCHING AND HANDLING PRISONERS

           Recruits will learn the procedures for searching prisoners and the dangers to
           watch for. The recruit will successfully demonstrate the search techniques in
           class and in a typed outline.



                                          -25-


                                                                  Appendix 164
 Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 165 of 172



UNIT NO.

  809      DEADLY FORCE POLICY

           Recruits will be instructed on both the legal guidelines under the law and the
           departmental policy in the use of deadly force. Understanding will be shown in
           both typed outline and an essay examination from memory with 100 percent
           accuracy.

  811      FUNCTIONS OF THE F.T.O.

           Recruits will become familiar with the function of Field Training Officers and how
           recruits work with them to develop their law enforcement skills. They will spend 40
           hours of in-service training before graduation and 320 hours after graduation with
           a field training officer.

  812      GEOGRAPHY OF DES MOINES

           Recruits will become familiar with the locations of various sections of the city,
           hospitals and street locations.

  813      TELECOMMUNICATIONS/IOWA SYSTEM

           Recruits will become familiar with the functions of the Communications Unit,
           proper use of radio communications equipment, and express comprehension in a
           typed outline and written test.

  815      CRIME SCENE DUTIES & SEARCHES

           Recruits will identify their responsibilities at the crime scene, the precautions that
           must be followed, and they will identify those duties in a typed outline and written
           test.

  817      POLICE TACTICS

           Recruits will develop an understanding of the operation and positioning of officers
           for the purpose of combating crimes such as robberies, riots, burglaries and
           homicides, and they will express that understanding in a typed outline and written
           test.

  818      FIELD INTERROGATION REPORTS

           Recruits will become familiar with the Field Interrogation Report form, develop an
           understanding for its purpose, follow up use and constitutionality. That
           understanding will be expressed in a typed outline and written test.


                                           -26



                                                                    Appendix 165
 Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 166 of 172

UNIT NO.

  819      O.W.I. ARREST & TESTING PROCEDURES (GENERAL)

           Recruits will develop an understanding of the procedures, from arrest to
           courtroom, which a police officer must know to successfully enforce the "O.W.I."
           law, and the Department's S.T.O.P. Program. The recruit will express an
           understanding of the procedures and law in a typed outline and written test.

  821      CHEMICAL MACE

           Recruits will develop an understanding of the Departmental policies governing the
           use of mace, become familiar with the proper procedures to be used after the use
           of mace, and express understanding of these policies and procedures in a typed
           outline, written test and be individually exposed to the chemical.

  822      ILEA EMERGENCY CARE PROVIDER (CRASH INJURY MANAGEMENT)

           Recruits will become proficient with the use of emergency first aid and
           satisfactorily pass examination to obtain State certification.

  823      BLOOD BORN PATHOGENS

           Recruits will be educated on blood born pathogens and the procedures to be
           followed in the case of an exposure. They will demonstrate comprehension in a
           typed outline and a written test.

  824      PROPERTY MANAGEMENT SECTION

           Recruits will be able to understand the function of this Section, proper methods of
           handling the property, from obtaining custody to final disposition, and will
           demonstrate comprehension in a typed outline, written test and practical exercise.

  826      FIELD PROJECTS

           Recruits will participate in a number of practical field problems.

  827      MISDEMEANOR SUMMONS

           Recruits will become proficient at completing a misdemeanor summons.

  828      O.W.I. CHEMICAL TESTING

           Recruits will become proficient with various means of testing for alcoholic and
           drug content, of blood, breath and urine, and will be certified on the intoxilyzer.


                                           -27




                                                                   Appendix 166
 Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 167 of 172

UNIT NO.
  829    BURGLARY INVESTIGATION

         Recruits will become familiar with proper methods of a burglary investigation.

  830    USE OF BATON

         Recruits will become proficient in the proper use of the Baton, demonstrate
         comprehension in a typed outline, and score 100 percent on a written exam.

  831    TRAFFIC CONTROL EQUIPMENT

         Recruits will become familiar with the designs of intersections, types of traffic
         control equipment, traffic grid patterns of the city, and demonstrate understanding
         in a typed outline and written test.

  835    HAZARDOUS MATERIAL STORAGE

         Recruits will be instructed on the proper procedures for the storage of
         hazardous materials.

  836    CRITICAL INCIDENT STRESS

         Recruits will develop an understanding on techniques used to manage
         stress related to critical incidents




                                       -28-




                                                               Appendix 167
 Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 168 of 172

                                  DIVISION IX
                             Testing and Evaluations
                              900 Series (28 hours)
                                                                    HOURS OF
UNIT NO.                             UNIT TITLE                   INSTRUCTION

  901       Weekly Testing                                             15
  902       Final Test                                                     6
  904       Evaluation Interviews                                          2
            (To run concurrent with Firearms Training)
  905       Graduation                                                     4
  906       Flex                                                           1




                                      -29-




                                                         Appendix 168
 Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 169 of 172

                                     DIVISION IX
                           TESTING AND EVALUATIONS
UNIT NO.

  901      WEEKLY TESTING AND EVALUATIONS

           Recruits will undergo tests and evaluations each week to determine the recruit's
           academic achievement, physical testing and attitudes.

  902      FINAL TESTING AND EVALUATIONS

           Recruits will complete a final examination and a final evaluation to determine their
           over-all retention of subjects taught.

  904      EVALUATION INTERVIEWS

           Each recruit will participate in the evaluation process with the Basic Training Unit
           Staff. Recruits will express their opinions toward their training and progress.
           When possible, interviews will be concurrent with firearms training.

  905      GRADUATION

  906      FLEX TIME




                                          -30-




                                                                  Appendix 169
  Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 170 of 172

                                ACADEMIC STANDARDS


Certification Criteria

       In order for a recruit to be certified as a peace officer and successfully
completing the Des Moines Police Department Regional Academy Basic Training, the
following criteria must be met:

       1)    Recruits must demonstrate proficiency in all skill areas.

       2)    Recruits must pass written examinations with a minimum score of 70% for:

             a) Each of the identified divisional areas.

             b) Each subject area that has been designated as an independent unit
                within the divisional area for purposes of testing.

Retesting and Remediation Policy

       Students will be required to retest under certain circumstances.

       1)    In subject or divisional areas in which the required 70% was not initially
             acquired or proficiency in a skill area was not demonstrated.

       2)    Should a recruit score below 70% in a particular topical unit area within a
             division they will be required to remediate that portion of the test one time
             for credit.

             a) The student will be retested over that particular portion and the
                remediated score shall be recorded not to exceed 70% score for total
                test computations.
                EXAMPLE:           100 point test
                                   Original Score          60
                                   Remediated Score        90
                                   Recorded Score           70

       3)    Remediation Policy

             a) Recruits will be monitored weekly and apprised of their remediated
                standing. At the 8% point the following will occur:

                1) At 8% of remediation a full academic review will be conducted by
                   the Academy staff.

                2) The recruit will attend an academic counseling with Academy staff
                   and be apprised of the critical nature of their performance.


                                            -31-


                                                                     Appendix 170
  Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 171 of 172

Page 2

Dismissal

      Any of the following are grounds for recommending dismissal from The Des
Moines Regional Police Academy basic training and the Des Moines Police
Department:

      1)    Failure to attain 70% minimum score on each of any two remediation tests
            in subject areas designated as independent topic units.

      2)    Failure to attain 70% minimum score in any two divisional areas after
            remediation testing.

      3)    Failure to attain 70% minimum score in a divisional area and an
            independent unit after remediation testing.

      4)    At the 10% point of remediation the recruit will have failed to meet the
            criteria set by the Iowa Law Enforcement Academy Council for certification
            and recommendation to the Chief of Police will be made to terminate
            employment.




                                          -32-


                                                                 Appendix 171
  Case 4:18-cv-00289-CRW-SBJ Document 12-2 Filed 04/12/19 Page 172 of 172

                   DES MOINES AREA XI COMMUNITY COLLEGE


The curriculum of the Des Moines Police Academy includes instruction that is
accredited by the Des Moines Area XI Community College enabling the recruit to
receive a total of 13 Semester Hours of college credit.

The following is a description of those courses:

1. Introduction to Criminal Justice 101 - 3 Semester Hours Credit

   This includes Units 101, 105, 106, 108, 111, 113, 115, 119, 120, 121, 123, 124,
   125, 501, 210, 502, 513, 212, 227, 7l7, Research Paper and 2.5 hours of exams.

   Total Contact Hours - 47.5

2. Criminal Law 104 - 3 Semester Hours Credit

   This includes Units 503, 504, 505, 506, 507, 508, 509, 510, 512, 819 and 2.5 hours
   of exams.

   Total Contact Hours - 68.5

3. Criminal Investigation 214 - 3 Semester Hours Credit

   This includes Units 700, 703, 704, 705, 706, 708, 710, 712, 714, 715, 716, 717,
   723, 724, 725, 726 and 2.5 hours of exams.

   Total Contact Hours - 54.75

4. Theories of Interviewing - Crim. 107 - 3 Semester Hours Credit

   This includes Units 200, 203, 204, 205, 209, 211, 213, 214, 217, 222, 225, 711,
   713, 719, 730, and 2.5 hours of exams.

   Total Contact Hours - 57.5

5. Iowa Law Enforcement Emergency Care Provider - 1 Semester Hour credit with
   Certificate of Completion.

   This includes Unit 822.

   Total Contact Hours - 31
                                          -33-




                                                                Appendix 172
